NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEON EUGENE MORRIS,                             No. 15-15686

                Plaintiff-Appellant,            D.C. No. 2:10-cv-02069-TLN-DAD

 v.
                                                MEMORANDUM*
K. TURNER; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      California state prisoner Leon Eugene Morris appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Morris did

not exhaust administrative remedies and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (a prisoner must properly

exhaust “which means using all steps that the agency holds out, and doing so

properly (so that the agency addresses the issues on the merits)” (emphasis,

citation, and internal quotation marks omitted)); Sapp v. Kimbrell, 623 F.3d 813,

823-24, 826-27 (9th Cir. 2010) (describing limited circumstances under which

exhaustion may be effectively unavailable).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Morris’s motion for leave to file a late reply brief (Docket Entry No. 40) is

granted. The Clerk shall file the reply brief submitted at Docket Entry No. 41.

      AFFIRMED.




                                          2                                       15-15686